Title: To George Washington from Edmund Randolph, 2 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            [Philadelphia] Wednesday afternoon [2 April 1794].
          
          The message and papers appear to me to be right. The Minister of France has certified a
            copy of the letter, the original of which is sealed. To say therefore that the sealed
            letter shall not be sent, seems to argue such a distrust of his veracity, that it would
            be very unkindly received. It was not the opinion of Colo. Hamilton or myself, that it
            should be suppressed, after this assurance was given.
          The sealed letter is in fact the highest original; having been written by the
            commission of Guadeloupe—The letter from them to Mr Genet is also
            original, so far as relates to me; it being that paper, from which I made the
            translation. I have the honor sir to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph.
          
          
            P.S. I have seen Mr Jay and General Knox. But nothing very marked or particular
              occurred.
          
        